Citation Nr: 1621283	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-46 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for lumbar spine degenerative disc disease, status post discectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1995 to August 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In connection with this appeal, the Veteran and his father testified at a hearing before a Veterans Law Judge at the RO in March 2012.  A transcript of that hearing has been associated with the claims file. 

This appeal consists of a paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA electronic claims file.  VBMS contains additional statements from the Veteran and other documents that are duplicative of the paper claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This case was previously before the Board in February 2013, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Veteran and his father testified at a hearing before a Veterans Law Judge in March 2012.  However, the Veterans Law Judge that presided over that hearing is no longer with the Board.  In March 2016, the Veteran was sent a letter asking whether he wanted to appear before a current member of the Board before a decision was made in his appeal.  In an April 2016 response, the Veteran requested that he be scheduled for a videoconference hearing before a current member of the Board.  A review of the record shows that the Veteran has not been provided the requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




